Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Feb. 1, 2021. Claims 1-4, 6-16 and 18-21 are pending and currently examined. 

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(Previous Rejection – Withdrawn) Claims 1-4, 6, 12-16, 18 and 21 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2011/0033389 A1, published on Feb. 10, 2011), as evidenced by De Logu et al. (J. Clin. Microbiol. 1998, 36: 3198-3204).
 This rejection is withdrawn in view of the amendment filed on Feb. 1, 2021.

Claim Rejections - 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(Previous Rejection - Withdrawn) Claims 1-4, 6, 12, 13, 18 and 21 were rejected under 35 U.S.C. 102/103 as being anticipated by Betz (WO 2005/023303 A1, published on March 17, 2005, submitted in IDS filed on Dec. 20, 2016), as evidenced by Moser et al. (JOURNAL OF CLINICAL MICROBIOLOGY, Jan. 1981, 13: 36-41), Erlich et al. (ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, 1987, 31: 1006-1009. Provided by Applicant in response filed on Nov. 2, 2018), Wald et al. (Book Chapter 36, In Arvin et al., editors. Human Herpesviruses: Biology, Therapy, and Immunoprophylaxis. Cambridge: Cambridge University Press; 2007), and Cocchi et al. (J. Virol. 2000, 74:3909-3917).
(Previous Rejection - Withdrawn) Claims 1-3, 6, 12-16, 18 and 21 were rejected under 35 U.S.C. 102/103 as being unpatentable over Haynes et al. (US 2014/0302062 A1, published on Oct. 9, 2014, PCT filed on April 9, 2012), as evidenced by Cocchi et al. (J. Virol. 2000, 74:3909-3917), Betz (WO 2005/023303 A1, published on March 17, 2005), as applied above, and Emmert et al. (Am Fam Physician. 2000 Mar 15;61(6):1697-1704).
The above rejections are withdrawn in view of amendment filed on Feb. 1, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection - Withdrawn) Claims 1-4, 6, 12-16, 18 and 21 were rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al. (US 2014/0302062 A1, published on Oct. 9, 2014, PCT filed on April 9, 2012), in view Chen et al. (US 2011/0033389 A1, published on Feb. 10, 2011), as applied above.
(Previous Rejection - Withdrawn) Claims 14-16 were rejected under 35 U.S.C. 103 as being anticipated by Betz (WO 2005/023303 A1, published on March 17, 2005, submitted in IDS filed on Dec. 20, 2016), as evidenced by Moser et al. (JOURNAL OF CLINICAL MICROBIOLOGY, Jan. 1981, 13: 36-41), Erlich et al. (ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, 1987, 31: 1006-1009. Provided by Applicant in 
The above rejections are withdrawn in view of the amendment filed on Feb. 1, 2021.

(Previous Rejection - Maintained) Claims 4, 7-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al. (US 2014/0302062 A1, published on Oct. 9, 2014, PCT filed on April 9, 2012) and/or Chen et al. (US 2011/0033389 A1, published on Feb. 10, 2011), and Krawczyk et al. (PNAS, 110(17): 6760–6765, April 23, 2013).
This rejection is extended to claims 1-3, 6, 12-16, 18 and 21 necessitated by amendment.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(Previous Rejection - Maintained) Claims 1-4, 6-16 and 18-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of patent US 8889137 B2 in view of Betz (WO 2005/023303 A1), Chen, Haynes and/or Krawczyk cited in the art rejection above.
(Previous Rejection - Maintained) Claims 1-4, 6-16 and 18-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of patent US 9657088B2 in view of Betz (WO 2005/023303 A1), Chen, Haynes and/or Krawczyk cited in the art rejection above.
 (Previous Rejection - Maintained) Claims 1-4, 6-16 and 18-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of patent US 8889137 B2 in view of Betz (WO 2005/023303 A1), Chen, Haynes and/or Krawczyk cited in the art rejection above.
(Previous Rejection - Maintained) Claims 1-4, 6-16 and 18-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of patent US 9657088B2 in view of Betz (WO 2005/023303 A1), Chen, Haynes and/or Krawczyk cited in the art rejection above.



Response to Applicant’s Arguments
 Applicants’ arguments filed on Feb. 1, 2021 have been fully considered. Arguments regarding withdrawn rejections are moot. Applicant’s arguments relevant to the current rejections are addressed as follows.
To the remaining 103 rejection over Haynes and/or Chen, and Krawczyk, Applicants argue that Krawczyk only teaches the intravenous (and not topical) administration of a full-length antibody, and that the skilled artisan would not have expected that a full-length anti-HSV may be used in a topical in an acute infection of mucosal or epidermal tissue in light of the cited prior art teaching, and that, considering the prior art as a whole, the skilled person would have assumed that the size of the antibodies is a critical issue and would have taught away the killed artisan from even attempting the topical administration of a full-length antibody. Applicant argues that this particularly holds true in light of barrier function of the mucosal and epidermis wherein the stratified epidermal and mucosal tissues provide for a thick and tightly formed stable barrier function. 
Applicants argue that the present application demonstrate that a full-length antibody can have an effect when topically administered. Applicants refer to Steven and Cowin, a review article, for the teaching that as antibodies exhibit poor tissue permeability and thus not efficiently absorbed through intact skin barrier which prevents delivery of hydrophilic and polar compounds such as proteins. Applicants refer to Spruance et al. as well as Freeman&Spruance, and specifically point to teachings in the that ACV-PEG, a smaller molecule, yielded negative results in some herpes infection symptoms such as prodromal and erythema-stage herpes labialis, and that topical 
Applicant argues that if topical application of full-length antibody was obvious to the skilled artisan, one would have attempted previously, especially as the high prevalence of genital infections and the fact that both, HSV-1 and HSV-2 infections are incurable.  Applicants argue that this was due to that the skilled artisan was continuously taught that full-length antibodies would not be effective in treating acute HSV-1 or HSV-2 infection when topically applying to intact skin. 
Applicants refer to Chen (cited in the rejections above) for support that the use of an enhancer to promote the penetration of a full-length through the skin barrier (e.g. Chen teaches that a protein transduction domain (PTD) has to be conjugated to an antibody “to promote cellular uptake”).
Applicants’ arguments above are not persuasive.
The arguments focus on the point that the knowledge in the art that intact skin serves as a barrier for large molecules such as antibodies to be effectively used in a topical in an acute infection of mucosal or epidermal tissue sway one of skill in the art at the time of invention away from arriving at the invention as claimed. The examiner does not agree. Krawczyk may only teach the intravenous (and not topical) administration of a full-length antibody. However, prior art references have been identified explicitly teaching topical administration of full-length antibodies for treatment of acute infection of mucosal or epidermal tissue by HSV-1 or HSV-2 (see e.g. Betz, Chen and Haynes cited in the art rejections in the current and previous Office actions). As indicated in the maintained rejections above, it would have been prima facie obvious for one of ordinary 
MPEP section 2145 X.D relates to assertions that the art teaches away from the claimed invention. Such teachings are not considered to be a teaching away merely by indicating that something is in some manner inferior to another. In essence, a teaching away must criticize, discredit, or otherwise discourage the solution. 
A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551,554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2145 X.D.

In the instant case, it is already well established in the art that full-length antibodies are not as efficient as shorter antibody fragments in crossing skin or mucosal epithelial barriers which may hamper effectiveness of the treatments. However, this knowledge does not prevent one of skill in the art to propose and/or practice treating acute herpes infections by topical administration of full-length antibodies. See e.g. Betz, Chen and Haynes cited in the art rejections in the current and previous Office actions.
As to Applicants’ argument that the present application demonstrate that a full-length antibody can have an effect when topically administered, the examiner presents that this observation is reasonably expected since prior art references Betz, Chen and Haynes all teach or suggest that full-length antibodies can be effective in treating acute 
Therefore, the prior art knowledge that full-length antibodies would have some disadvantage compared to shorter antibody fragments in crossing skin/mucosa barriers, as indicated in publications referred by Applicants as well as in prior art references cited in the current or previous Office actions, does not constitute a teaching away because it does not “criticize, discredit, or otherwise discourage the solution claimed”. This is especially true when prior art references have been identified explicitly teaching the use of full-length antibodies in topical treatment of acute skin/mucosal herpes symptoms.
As to Applicants’ argument that Chen (US 2011/0033389, cited in the art rejection above) teaches that a PTD domain has to be conjugated to promote the penetration of a full-length antibody through the skin barrier, the examiner does not consider this as a teaching away either. Chen teaches that a PDT-full-length antibody conjugation construct may be superior in cellular penetration than the antibody alone, leading to improved cellular uptake, it does not “criticize, discredit, or otherwise discourage the solution claimed”, i.e. it does not “criticize, discredit, or otherwise discourage” using a full-length antibody in the topical treatment of an acute mucosal or skin herpes infection. Moreover, there is no evidence that cellular uptake of an antibody is equivalent to the penetration of the same molecule through skin/mucosal barriers.  

Conclusion
No claims are allowed.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/NIANXIANG ZOU/           Primary Examiner, Art Unit 1648